


Exhibit 10.12

 

Execution Copy

 

 

 

 

AMENDED AND RESTATED CUSTODIAL AGREEMENT

 

among

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Buyer,

 

ACRC LENDER W LLC,

 

and

 

ACRC LENDER W TRS LLC,

 

as Sellers,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Custodian

 

Dated as of December 20, 2013

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

Section 1.01

Defined Terms

2

Section 1.02

General Interpretative Principles

4

 

 

 

ARTICLE II

 

DELIVERY OF MORTGAGE ASSET FILE

 

 

 

Section 2.01

Delivery

5

 

 

 

ARTICLE III

 

ASSET SCHEDULE AND EXCEPTION REPORT; TRUST RECEIPT

 

 

 

Section 3.01

Asset Schedule and Exception Report; Trust Receipt

10

Section 3.02

Custodian

11

Section 3.03

Discrepancies

12

 

 

 

ARTICLE IV

 

OBLIGATIONS OF CUSTODIAN

 

 

 

Section 4.01

Custody

12

Section 4.02

Obligations

12

Section 4.03

Levy, Attachment and Other Court Orders

12

Section 4.04

Pledge or Rehypothecation

12

 

 

 

ARTICLE V

 

RELEASE OF MORTGAGE ASSET FILES

 

 

 

Section 5.01

Release of Documentation

13

Section 5.02

Release of Mortgage Asset File and Documentation

13

Section 5.03

Release to Third-Party

14

Section 5.04

Other Release

14

Section 5.05

Notification by Buyer

15

Section 5.06

Tracking

15

Section 5.07

Method of Shipment

15

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

FEES AND EXPENSES OF CUSTODIAN

 

 

 

Section 6.01

Fees

15

 

 

 

ARTICLE VII

 

REMOVAL OR RESIGNATION OF CUSTODIAN

 

 

 

Section 7.01

Resignation

16

Section 7.02

Removal and Discharge

16

Section 7.03

Successor

16

 

 

 

ARTICLE VIII

 

EXAMINATION OF FILES, BOOKS AND RECORDS

 

 

 

Section 8.01

Examination

17

 

 

 

ARTICLE IX

 

INSURANCE

 

 

 

Section 9.01

Insurance

17

 

 

 

ARTICLE X

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 10.01

Custodian Representations and Warranties

17

Section 10.02

Seller Representations and Warranties

18

 

 

 

ARTICLE XI

 

MISCELLANEOUS

 

 

 

Section 11.01

No Adverse Interest

19

Section 11.02

Indemnification

19

Section 11.03

Reliance of Custodian

20

Section 11.04

Term of Agreement

21

Section 11.05

Notices

21

Section 11.06

Governing Law

21

Section 11.07

Authorized Representatives

22

Section 11.08

Amendment

22

Section 11.09

Cumulative Rights

22

 

ii

--------------------------------------------------------------------------------


 

Section 11.10

Assignment; Binding Upon Successors

22

Section 11.11

Entire Agreement; Severability

22

Section 11.12

Execution in Counterparts

23

Section 11.13

Tax Reports

23

Section 11.14

Assignment by Buyer

23

Section 11.15

SUBMISSION TO JURISDICTION; WAIVERS

23

Section 11.16

Confidentiality

24

Section 11.17

Effect of Amendment and Restatement

24

 

 

 

Annex 1

Form of Mortgage Asset File Checklist

 

Annex 2

Trust Receipt

 

Annex 3

[Reserved]

 

Annex 4

Review Procedures

 

Annex 5-A

Request For Release And Receipt

 

Annex 5-B

Form of Request For Release of Documents And Receipt

 

Annex 5-C

Request For Release

 

Annex 6

Authorized Representatives of Buyer

 

Annex 7

Authorized Representatives of Seller

 

Annex 8

Authorized Representatives of Custodian

 

Annex 9

Form of Lost Note Affidavit/Assignment of Mortgage

 

Annex 10

Form of Transmittal & Bailment Letter

 

Annex 11

Form of Bailee Agreement

 

 

iii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CUSTODIAL AGREEMENT

 

This CUSTODIAL AGREEMENT, dated as of December 20, 2013 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”) is made by and among:

 

(i)                                     WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association (including its successors in interest, “Buyer”)

 

(ii)                                  ACRC LENDER W LLC, a Delaware limited
liability company (“Existing Seller”), and ACRC LENDER W TRS LLC, a Delaware
limited liability company (“New Seller” and together with Existing Seller,
individually and collectively as the context may require, including each of
their successors in interest, “Seller”); and

 

(iii)                               WELLS FARGO BANK, NATIONAL ASSOCIATION, as
custodian for Buyer pursuant to this Agreement (in such capacity, including its
successors in interest and any successor Custodian as permitted hereunder,
“Custodian”).

 

RECITALS

 

Existing Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of December 14, 2011 (as amended by (a) Amendment
No. 1 to Master Repurchase and Securities Contract, dated as of May 22, 2012,
(b) Amendment No. 2 to Master Repurchase and Securities Contract, dated as of
June 27, 2013, and (c) Amendment No. 3 to Master Repurchase and Securities
Contract, dated as of November 8, 2013, the “Original Repurchase Agreement”),
pursuant to which Buyer agreed, subject to the terms and conditions of the
Original Repurchase Agreement, that Buyer may from time to time enter into one
or more Transactions consisting of a purchase by Buyer from Existing Seller of
certain Purchased Assets and the subsequent repurchase by Existing Seller from
Buyer of such Purchased Assets.

 

Existing Seller, Buyer and Custodian are parties to that certain Custodial
Agreement, dated as of December 14, 2011 (the “Original Custodial Agreement”),
providing for the appointment of Custodian as custodian thereunder.

 

Pursuant to that certain Amended and Restated Master Repurchase and Securities
Contract, dated as of the date hereof (as amended restated, supplemented or
otherwise modified from time to time, the “Repurchase Agreement”), among
Existing Seller, New Seller and Buyer, Existing Seller and Buyer have agreed to
amend and restate the Original Repurchase Agreement so as to join New Seller as
an additional Seller thereunder, jointly and severally, with Existing Seller.

 

It is a condition precedent to the effectiveness of the Repurchase Agreement
that the parties hereto execute and deliver this Agreement to amend and restate
the Original Custodial Agreement in its entirety and to provide for the
appointment of Custodian as custodian hereunder.  Accordingly, the parties
hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             Defined Terms.  Unless otherwise
defined herein, capitalized terms used herein and defined in the Repurchase
Agreement shall have the respective meanings given them in the Repurchase
Agreement, and the following terms shall have the following meanings:

 

“Asset Detail Report”: A report generated in written or electronic format by
Custodian containing a list of the Purchased Assets held by it under this
Agreement from time to time.

 

“Asset Schedule and Exception Report”: With respect to any Mortgage Asset File,
(1) the Mortgage Asset Schedule; (2) an inventory report listing each of the
documents in the Mortgage Asset File being held by Custodian for the benefit of
Buyer in respect thereof; and (3) a list of codes identifying all Exceptions
related thereto.  Each Asset Schedule and Exception Report shall set forth
(a) the Purchased Assets being sold to Buyer on any applicable Purchase Date as
well as the Purchased Assets previously sold to Buyer and held by Custodian
hereunder, (b) all Exceptions with respect thereto, with any updates thereto
from the time last delivered, (c) upon a Request for Release from Seller
pursuant to Section 5.03 hereof, shipping information, including airbill number
and name and address and (d) the number of days elapsed since the date of
shipment referred to in clause (c).

 

“Authorized Representative”: The meaning specified in Section 11.07 of this
Agreement.

 

“Bailee Agreement”:  An agreement substantially in the form attached hereto as
Annex 11, delivered by Bailee to Buyer and Custodian with respect to each Wet
Mortgage Asset in accordance with the terms hereof and of Section 3.01 of the
Repurchase Agreement.

 

“Business Day”: Any day other than (i) a Saturday or Sunday or (ii) a day on
which banks in the State of New York (or state in which any of Seller, Custodian
or Buyer is located) is authorized or obligated by law or executive order to be
closed.

 

“Buyer”: The meaning specified in the preamble to this Agreement.

 

“Custodial Delivery Failure”: The meaning specified in Section 11.02(b).

 

“Custodian”: The meaning specified in the preamble to this Agreement.

 

“Electronic Transmission”: The delivery of information in an electronic format
acceptable to the applicable recipient thereof.

 

“Exception”: (i) With respect to any Purchased Asset, any variance from the
applicable delivery requirements of Section 2.01 hereof with respect to the
related Mortgage Asset File (giving effect to Seller’s right to deliver
certified copies in lieu of original documents in certain circumstances),
including any variance from the documents purported to be delivered in any
related Mortgage Asset File Checklist or (ii) any Mortgage Loan Document which
has

 

2

--------------------------------------------------------------------------------


 

been released from the possession of Custodian for a period in excess of twenty
(20) calendar days.

 

“Lost Note Affidavit”:  The meaning specified in Section 11.02(b).

 

“Mezzanine Loan”:  A performing mezzanine loan secured by pledges of the Equity
Interests of an Underlying Obligor or that portion of the Equity Interest that
includes the general partnership, managing member or other controlling interest
(including the right to take title to and sell the related Underlying Mortgaged
Property) that owns income producing commercial real estate which is a Type of
Mortgaged Property and for which the combined DSCR is not less than that set
forth in the related Confirmation, taking into account any senior or pari passu
Indebtedness secured directly or indirectly by the related Underlying Mortgaged
Property, including any Preferred Equity interest or Mezzanine Debt that is
senior to or pari passu with the related Asset.

 

“Mezzanine Note”:  The original executed promissory note or other tangible
evidence of Mezzanine Loan indebtedness.

 

“Mortgage Asset Documents”: With respect to a Purchased Asset, the documents
comprising the Mortgage Asset File for such Purchased Asset.

 

“Mortgage Asset File”: As to each Purchased Asset, those documents listed in the
applicable subsection of Section 2.01 that are required to be delivered to
Custodian or which at any time come into the possession of Custodian.

 

“Mortgage Asset File Checklist”: As to each Purchased Asset, a document
checklist substantially in the form attached as Annex 1 hereto.

 

“Mortgage Asset Schedule”:  With respect to any Mortgage Asset File, a list of
the related Purchased Assets, which list shall specify standard loan information
including the loan number, loan amount, and borrower name.

 

“Originator”: With respect to each Purchased Asset, the Person who originated or
issued, as applicable, such Purchased Asset.

 

“Participation Agreement”:  With respect to any Senior Interest, the
participation agreement or similar agreement under which such Senior Interest
was created, if any.

 

“Pledge and Security Agreement”:  The Amended and Restated Pledge and Security
Agreement, dated as of the date hereof, between Buyer and ACRC Lender LLC, as
amended, modified, waived, supplemented, extended, restated or replaced from
time to time.

 

“Repurchase Agreement”: The meaning specified in the Recitals.

 

“Request for Release”: A request of Seller in the form of Annex 5-C hereto.

 

“Request for Release and Receipt”: A request of Seller in the form of Annex 5-A
hereto.

 

3

--------------------------------------------------------------------------------


 

“Request for Release of Documents and Receipt”: A request of Seller in the form
of Annex 5-B hereto.

 

“Review Procedures”: The procedures set forth on Annex 4 hereto.

 

“Security Agreement”: With respect to any Purchased Asset, any security
agreement, chattel mortgage or equivalent instrument, whether contained in the
related Mortgage or executed separately, creating in favor of the holder of such
Mortgage a security interest in the personal property constituting security for
repayment of such Purchased Asset.

 

“Transmittal Letter” shall mean the Transmittal and Bailment Letter in the form
of Annex 10 hereto.

 

“Trust Receipt”: A trust receipt in the form annexed hereto as Annex 2 delivered
to Buyer by Custodian covering all of the Purchased Assets subject to this
Agreement from time to time, as reflected on the Asset Schedule and Exception
Report attached thereto in accordance with Section 3.02.

 

“UCC”: The Uniform Commercial Code in effect in the applicable jurisdiction.

 

Section 1.02                             General Interpretative Principles.  For
purposes of this Agreement, except as otherwise expressly provided or unless the
context otherwise requires:

 

(a)                                 the terms defined in this Agreement include
the plural as well as the singular, and the use of any gender herein shall be
deemed to include the other gender;

 

(b)                                 accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with generally accepted
accounting principles as in effect from time to time;

 

(c)                                  references herein to “Articles”,
“Sections”, “Subsections”, “Paragraphs”, and other Subdivisions without
reference to a document are to designated Articles, Sections, Subsections,
Paragraphs and other subdivisions of this Agreement;

 

(d)                                 reference to a Subsection without further
reference to a Section is a reference to such Subsection as contained in the
same Section in which the reference appears, and this rule shall also apply to
Paragraphs and other subdivisions;

 

(e)                                  the words “herein”, “hereof”, “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular provision

 

(f)                                   the term “include” or “including” shall
mean without limitation by reason of enumeration; and

 

(g)                                  the headings in this Agreement are solely
for convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

 

DELIVERY OF MORTGAGE ASSET FILE

 

Section 2.01                             Delivery.  With respect to each
Purchased Asset proposed to be purchased under the Repurchase Agreement, Seller
shall deliver to Custodian, in accordance with the required delivery times set
forth in Section 3.01 hereof, the following documents, as applicable to the
respective Class of such Purchased Asset, each of which documents shall be
identified in the related Mortgage Asset File Checklist delivered in advance to
Custodian:

 

(a)                                 With respect to each Whole Loan

 

(i)                                     the original executed Mortgage Note
relating to such Whole Loan, which Mortgage Note shall (A) be endorsed (either
on the face thereof or pursuant to a separate allonge) by the most recent
endorsee prior to Seller, without recourse, to the order of Seller and further
reflect a complete, unbroken chain of endorsement from the related Originator to
Seller and be accompanied by a separate allonge pursuant to which Seller has
endorsed such Mortgage Note, without recourse, in blank or (B) with respect to
any participation interest, endorsed by the most recent endorsee prior to
Seller, without recourse, to the order of Seller and further reflect a complete,
unbroken chain of endorsement from the original participation holder to Seller
and be endorsed by Seller, without recourse, in blank;

 

(ii)                                  true and correct copies of each Mortgage,
each with evidence of recording, as well as any related loan agreement,
intercreditor agreement, co-lender agreement, environmental indemnity agreement,
guarantee agreement, letter of credit, lockbox agreement, cash management
agreement, construction contract (if any) and all other material documents
(including, without limitation, opinions of counsel) or agreements, relating to
such Whole Loan or affecting the rights (including, without limitation, the
security interests) of any holder thereof;

 

(iii)                               as applicable, true and correct copies of
any assignment, assumption, modification, consolidation or extension made prior
to the related Purchase Date in respect of the Mortgage Note or any document or
agreement referred to in clause (ii) above, in each case, if the document or
agreement being assigned, assumed, modified, consolidated or extended is
recordable, with evidence of recording thereon (unless the particular item has
not been returned from the applicable recording office);

 

(iv)                              as applicable, an original assignment of each
agreement referred to in clause (ii) above, in recordable form if the agreement
being assigned is a recordable document, executed in blank by Seller;

 

(v)                                 copies of all UCC financing statements filed
in respect of such Whole Loan prior to the related Purchase Date, including all
amendments and assignments related thereto, if any, in each case with evidence
of filing in the applicable jurisdiction indicated thereon;

 

5

--------------------------------------------------------------------------------


 

(vi)                              except with respect to a participation
interest, as applicable, an original assignment of each UCC financing statement
filed in respect of such Whole Loan prepared in blank, in form suitable for
filing;

 

(vii)                           the related original omnibus assignment, if any,
executed in blank;

 

(viii)                        a copy of the related lender’s title insurance
policy (provided that any Exception to this item shall note whether the related
Mortgage Asset File includes a “marked-up” commitment for title insurance marked
as binding and countersigned or evidenced as binding by an escrow letter or
closing instructions);

 

(ix)                              a copy of a survey of the related Underlying
Mortgaged Property, together with the surveyor’s certificate thereon;

 

(x)                                 a copy of any power of attorney relating to
such Whole Loan;

 

(xi)                              a copy of any Ground Lease and/or Ground Lease
estoppels relating to the related Underlying Mortgaged Property;

 

(xii)                           any additional documents identified on the
related Mortgage Asset File Checklist delivered to Custodian in accordance with
Section 3.01(a) hereof; and

 

(xiii)                        any additional documents required to be added to
the related Mortgage Asset File pursuant to this Agreement or the Repurchase
Agreement.

 

(b)                                 With respect to each Senior Interest:

 

(i)                                     the original executed Senior Interest
Note relating to such interest, which Senior Interest Note shall (A) with
respect to any promissory note, be endorsed (either on the face thereof or
pursuant to a separate allonge) by the most recent endorsee prior to Seller,
without recourse, to the order of Seller and further reflect a complete,
unbroken chain of endorsement from the related Originator to Seller and be
accompanied by a separate allonge pursuant to which Seller has endorsed such
Senior Interest Note, without recourse, in blank or (B) with respect to any
participation interest, endorsed by the most recent endorsee prior to Seller,
without recourse, to the order of Seller and further reflect a complete,
unbroken chain of endorsement from the original participation holder to Seller
and be endorsed by Seller, without recourse, in blank;

 

(ii)                                  true and correct copies of the related
intercreditor agreement, if any, and all other material documents (including,
without limitation, opinions of counsel) or agreements relating to the creation
or issuance of such Senior Interest or affecting the rights (including, without
limitation, the security interests) of any holder thereof, if any;

 

(iii)                               as applicable, true and correct copies of
any assignment, assumption, modification, consolidation or extension made prior
to the Purchase Date in respect of such Senior Interest or any document or
agreement referred to in clause (ii) above, in each case, if the document or
agreement being assigned, assumed, modified, consolidated

 

6

--------------------------------------------------------------------------------


 

or extended is recordable, with evidence of recording thereon (unless the
particular item has not been returned from the applicable recording office);

 

(iv)                              as applicable, an original assignment of each
agreement referred to in clause (ii) above, in recordable form if the agreement
being assigned is a recordable document, executed in blank by Seller;

 

(v)                                 copies of all UCC financing statements, if
any, filed in respect of such Senior Interest prior to the related Purchase
Date, including all amendments and assignments related thereto, if any, in each
case with evidence of filing in the applicable jurisdiction indicated thereon;

 

(vi)                              if applicable, an original assignment of each
UCC financing statement filed in respect of such Senior Interest, prepared in
blank, in form suitable for filing;

 

(vii)                           the related original omnibus assignment, if any,
executed in blank;

 

(viii)                        a copy of the related lender’s title insurance
policy (provided that any Exception to this item shall note whether the related
Mortgage Asset File includes a “marked-up” commitment for title insurance marked
as binding and countersigned or evidenced as binding by an escrow letter or
closing instructions);

 

(ix)                              a survey of the related Underlying Mortgaged
Property, together with the surveyor’s certificate thereon, to the extent in
Seller’s possession;

 

(x)                                 if applicable, a copy of any power of
attorney relating to such Senior Interest;

 

(xi)                              a copy of any Ground Lease and/or Ground Lease
estoppels relating to the related Underlying Mortgaged Property;

 

(xii)                           any additional documents identified on the
related Mortgage Asset File Checklist delivered to Custodian in accordance with
Section 3.01(a) hereof; and

 

(xiii)                        any additional documents required to be added to
the related Mortgage Asset File pursuant to this Agreement or the Repurchase
Agreement.

 

(c)                                  With respect to each Mezzanine Loan:

 

(i)                                     the original executed Mezzanine Note
relating to such Mezzanine Loan, which Mezzanine Note shall (A) be endorsed
(either on the face thereof or pursuant to a separate allonge) by the most
recent endorsee prior to the applicable Seller, without recourse, to the order
of such Seller and further reflect a complete, unbroken chain of endorsement
from the related Originator to such Seller and (B) be accompanied by a separate
allonge pursuant to which such Seller has endorsed such Note, without recourse,
in blank;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  true and correct copies of the related
intercreditor agreement and the related Pledge and Security Agreement and all
other material documents (including, without limitation, opinions of counsel) or
agreements relating to such Mezzanine Loan or affecting the rights (including,
without limitation, the security interests) of any holder thereof;

 

(iii)                               as applicable, true and correct copies of
any assignment, assumption, modification, consolidation or extension made prior
to the related Purchase Date in respect of such Mezzanine Note or any document
or agreement referred to in clause (ii) above, in each case, if the document or
agreement being assigned, assumed, modified, consolidated or extended is
recordable, with evidence of recording thereon (unless the particular item has
not been returned from the applicable recording office);

 

(iv)                              as applicable, an original assignment of each
agreement referred to in clause (ii) above, in recordable form if the agreement
being assigned is a recordable document, executed in blank by the applicable
Seller;

 

(v)                                 each original certificate, if any,
representing the related Pledged Collateral (as defined in the Pledge and
Security Agreement), together with an undated stock power covering each such
certificate, duly executed in blank;

 

(vi)                              copies of all UCC financing statements filed
in respect of such Mezzanine Loan prior to the related Purchase Date, including
all amendments and assignments related thereto, if any, in each case with
evidence of filing in the applicable jurisdiction indicated thereon;

 

(vii)                           an original assignment of each UCC financing
statement filed in respect of such Mezzanine Loan, prepared in blank, in form
suitable for filing;

 

(viii)                        the related original omnibus assignment, if any,
executed in blank;

 

(ix)                              the original Eagle 9 insurance policy
(provided that any Exception to this item shall note whether the related
Mortgage Asset File includes a “marked up” commitment marked as binding and
countersigned or evidenced as binding by an escrow letter or closing
instructions), if any, together with a mezzanine endorsement, if any, and date
down to owner’s policy, if any;

 

(x)                                 any additional documents identified on the
related Mortgage Asset File Checklist delivered to Custodian in accordance with
Section 3.01(a) hereof; and

 

(xi)                              any additional documents required to be added
to the related Mortgage Asset File pursuant to this Agreement or the Repurchase
Agreement.

 

To the extent required to be recorded, the original assignments required to be
delivered pursuant to Section 2.01(a) - (c) above may be in the form of one or
more instruments in recordable form in any applicable filing offices.  Each of
the documents referred to in Section 2.01(a) - (c) shall be executed, as
applicable, by all relevant Persons.

 

8

--------------------------------------------------------------------------------


 

(d)                                 With respect to each Mortgage Asset File:

 

(i)                                     From time to time, Seller shall forward
to Custodian additional original documents or additional documents evidencing
any assumption, modification, consolidation or extension of the related
Purchased Asset approved by Seller, in accordance with the terms of the
Repurchase Agreement, and upon receipt of any such other documents, Custodian
shall hold such other documents as Buyer shall request from time to time.  In
addition, the delivery requirements of this Agreement will be satisfied with
respect to Purchased Assets, or the corresponding document evidencing the actual
underlying obligation of the Underlying Obligor with respect to a Purchased
Asset, on a provisional basis if an omnibus assignment is delivered, provided
that the original or conforming copies as may be required herein of the missing
document(s) shall be delivered to Custodian as soon as practicable, but in no
event later than forty-five (45) days of the Purchase Date.

 

(ii)                                  With respect to any Mortgage Asset File,
if Seller cannot deliver, or cause to be delivered, any of the documents and/or
instruments required to be delivered to Custodian pursuant to Section 2.01(a) -
(b) of this Agreement at the time they are required to be delivered, solely
because of a delay caused by the public recording office where such document or
instrument has been delivered for recordation, the delivery requirements set
forth in the Repurchase Agreement and Section 2 of this Agreement shall be
deemed to have been satisfied as to such non-delivered document or instrument if
an unrecorded copy of such non-delivered document or instrument (certified by
Seller, a title company, an escrow agent or an attorney to be a true and
complete copy of the original thereof submitted for recording) is delivered to
Custodian on or before the date on which such original is required to be
delivered, and either the original of such non-delivered document or instrument,
or a photocopy thereof, with evidence of recording thereon, is delivered to
Custodian within ninety (90) days after the related Purchase Date.

 

(iii)                               Any additional documentation delivered to
Custodian pursuant to this Section 2.01(d) shall be preceded or accompanied by a
Mortgage Asset File Checklist duly completed by Seller.  Within three
(3) Business Days after receipt by Custodian of any such additional
documentation, Custodian shall deliver to Buyer, with a copy to Seller, an
updated Asset Schedule and Exception Report with respect to the related
Purchased Assets.

 

(e)                                  With respect to each Wet Mortgage Asset:

 

(i)                                     Pursuant to Section 3.01(h) of the
Repurchase Agreement, with respect to each Wet Mortgage Asset, Seller shall
cause Bailee, by not later than 12:00 noon (New York City time) on the related
Purchase Date for each such Wet Mortgage Asset, to send to Custodian and Buyer,
via Electronic Transmission, a signed PDF copy of the Bailee Agreement.

 

(ii)                                  No later than five (5) Business Days
following the applicable Purchase Date, for any Wet Mortgage Asset, Seller shall
deliver, or cause Bailee to deliver, to Custodian the Mortgage Asset File with
respect to such Wet Mortgage Asset.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III

 

ASSET SCHEDULE AND EXCEPTION REPORT; TRUST RECEIPT

 

Section 3.01                             Asset Schedule and Exception Report;
Trust Receipt.

 

(a)                                 On or before the Business Day prior to
delivery to Custodian or Bailee, as applicable, of any Mortgage Asset Documents,
Seller shall deliver to Custodian, via Electronic Transmission, the related
Mortgage Asset File Checklist and Mortgage Asset Schedule.  In the case of any
Transaction that is not a Wet Funding, Seller shall deliver the Mortgage Asset
Documents to Custodian one (1) Business Day prior, for not more than one
(1) Mortgage Asset Files; two (2) Business Days prior, for not more than two
(2) — five (5) Mortgage Asset Files, three (3) Business Days, for not more than
ten (10) Mortgage Asset Files, for more than ten (10) Mortgage Asset Files
delivered a time frame as mutually agreed upon all parties, to the Purchase
Date.  In the case of any Transaction that is a Wet Funding, Seller shall (i) no
later than 12:00 noon (New York City time) one (1) Business Day prior, for not
more than one (1) Mortgage Asset Files; two (2) Business Days prior, for not
more than two (2) — five (5) Mortgage Asset Files, three (3) Business Days, for
not more than ten (10) Mortgage Asset Files, for more than ten (10) Mortgage
Asset Files delivered a time frame as mutually agreed upon all parties, to the
Purchase Date.  In the case of any Transaction that is a Wet Funding, Seller
shall (i) no later than 12:00 noon (New York City time) on the Purchase Date,
deliver or cause Bailee to deliver to Custodian and Buyer by Electronic
Transmission, PDF copies of the Mortgage Asset Documents and (ii) deliver or
cause Bailee to deliver the original Mortgage Asset Documents to Custodian no
later than 5:00 p.m., New York City time, on the fifth (5th) Business Days after
the Purchase Date in accordance with Section 2.01(e)(ii) above.  In the event
Custodian has not received all documents required to be delivered pursuant to
Section 2.01(e)(ii) with respect to a Wet Mortgage Asset on or before the fifth
(5th) Business Day after the Purchase Date, Custodian shall immediately notify
Buyer and Seller by Electronic Transmission.

 

(b)                                 Custodian shall deliver to Buyer, no later
than 2:00 p.m. New York City time, on each Purchase Date, with a copy to Seller,
a Trust Receipt in respect of all Purchased Assets (including Wet Mortgage
Assets) sold to Buyer on such Purchase Date and any prior Purchase Date and held
by Custodian hereunder, and shall deliver to Buyer (i) no later than 2:00 p.m.
New York City time, on each Purchase Date, an Asset Schedule and Exception
Report for Purchased Assets which are not Wet Mortgage Assets, and (ii) no later
than 1:00 p.m. New York City time, on or before the tenth (10th) Business Day
after the Purchase Date, an Asset Schedule and Exception Report for Purchased
Assets which are Wet Mortgage Assets.  Each Asset Schedule and Exception Report
shall supersede and cancel the Asset Schedule and Exception Report previously
delivered by Custodian to Buyer hereunder, and shall replace the then existing
Asset Schedule and Exception Report and detailed listing of Wet Mortgage Assets
to be attached to the Trust Receipt.

 

(c)                                  The delivery of each Asset Schedule and
Exception Report to Buyer shall be Custodian’s representation that, other than
the Exceptions listed as part of the Exception Report: (i) all documents
required to be delivered in respect of each Purchased Asset pursuant to
Article II of this Agreement have been delivered and are in the possession of
Custodian as part of the Mortgage Asset File for such Purchased Asset,
(ii) Custodian is holding each Purchased

 

10

--------------------------------------------------------------------------------

 

Asset identified on the Asset Schedule and Exception Report, pursuant to this
Agreement, as the bailee of and custodian for Buyer and/or its designees and
(iii) all such documents have been reviewed by Custodian and (A) appear on their
face to be regular (handwritten additions, changes or corrections shall not
constitute irregularities if initialed by Seller), (B) have been executed,
(C) relate to such Purchased Asset and (iv) satisfy the requirements set forth
in Section 2.01 of this Agreement and the Review Procedures set forth in Annex 4
attached hereto.  In no event shall Custodian list any Purchased Asset on an
Asset Schedule and Exception Report if Custodian has not yet reviewed the
related Mortgage Asset File.

 

(d)                                 During the term of this Agreement, Custodian
shall forward to Buyer, with a copy to Seller and the respective Servicers and
such other parties (not to exceed three) as may be designated in writing by
Buyer or Seller, an Asset Detail Report (or an update of any such Asset Detail
Report previously requested and delivered hereunder) for each Purchased Asset
subject to this Agreement and an updated or amended Asset Schedule and Exception
Report (or an update of any such Asset Schedule and Exception Report previously
requested and delivered hereunder) setting forth the Exceptions for any
individual Purchased Asset, any group of Purchased Assets or for all of the
Purchased Assets, as the case may be, for which Custodian holds a Mortgage Asset
File pursuant to this Agreement (i) on the 10th day of each month, or if such
day is not a Business Day, the next succeeding Business Day, and (ii) promptly
upon written request of Buyer.

 

(e)                                  Upon Custodian’s receipt of written
direction of Buyer, Custodian shall promptly submit for recording and/or filing
any assignments, instruments of transfer or other documents with respect to the
related Purchased Asset.  Seller shall be responsible for all reasonable
out-of-pocket costs and expenses of Custodian associated with recording and/or
filing of any such assignments, instruments of transfer or other documents with
respect to the related Purchased Asset.

 

(f)                                   In connection with a financing arrangement
described in Section 4.04 of this Agreement and upon Custodian’s receipt of
written direction of Buyer and the prior surrender by Buyer of the original
Trust Receipt, Custodian shall deliver to Buyer a new Trust Receipt.

 

Section 3.02                             Custodian.  Custodian has no duty or
obligation to inspect, review or examine any of the documents, instruments,
certificates or other papers relating to the Purchased Assets delivered to it to
determine that the same are valid, legal, effective, genuine, binding,
enforceable, sufficient or appropriate for the represented purpose or that they
are other than what they purport to be on their face.  Furthermore, Custodian
shall not have any responsibility for determining whether the text of any
assignment or endorsement is in proper or recordable form, whether the requisite
recording of any document is in accordance with the requirements of any
applicable jurisdiction or whether a blanket assignment is permitted in any
applicable jurisdiction.  Custodian shall hold any letter of credit in a
custodial capacity only and shall have no obligation to maintain, extend the
term of, enforce or otherwise pursue any rights under such letter of credit. 
The Exceptions shall be set forth with particularity in the Asset Schedule and
Exception Report, especially as regards the nature of the defective or missing
document or the lack of evidence of recordation.

 

11

--------------------------------------------------------------------------------


 

Section 3.03                             Discrepancies. Notwithstanding anything
to the contrary set forth herein, in the event that the Asset Schedule and
Exception Report attached to the Trust Receipt is different from the most
recently delivered Asset Schedule and Exception Report, then the most recently
delivered Asset Schedule and Exception Report shall control and be binding upon
the parties hereto.

 

ARTICLE IV

 

OBLIGATIONS OF CUSTODIAN

 

Section 4.01                             Custody.  Custodian shall maintain
continuous custody of all items constituting the Mortgage Asset Files in secure
facilities in accordance with customary standards for such custody and shall
reflect in its records the interest of Buyer therein.  Each Mortgage Note (and
Assignment of Mortgage) shall be maintained in fire resistant facilities.

 

Section 4.02                             Obligations.  With respect to the
documents constituting each Mortgage Asset File held pursuant to this Agreement,
Custodian shall (i) act exclusively as the bailee of, and custodian for, Buyer,
(ii) hold all documents constituting such Mortgage Asset File received by it for
the exclusive use and benefit of Buyer, and (iii) make disposition thereof only
in accordance with the terms of this Agreement or with written instructions
furnished by Buyer (with a copy to Seller); provided, however, that in the event
of a conflict between the terms of this Agreement and the written instructions
of Buyer, Buyer’s written instructions shall control.

 

Section 4.03                             Levy, Attachment and Other Court
Orders.  In the event that (i) Seller, Buyer or Custodian shall be served by a
third party with any type of levy, attachment, writ or court order with respect
to any Mortgage Asset File or any document included within a Mortgage Asset File
or (ii) a third party shall institute any court proceeding by which any Mortgage
Asset File or a document included within a Mortgage Asset File shall be required
to be delivered otherwise than in accordance with the provisions of this
Agreement, the party receiving such service shall promptly deliver or cause to
be delivered to the other parties to this Agreement copies of all court papers,
orders, documents and other materials concerning such proceedings.  Custodian
shall, to the extent permitted by law, continue to hold and maintain all the
Mortgage Asset Files that are the subject of such proceedings pending a final,
nonappealable order of a court of competent jurisdiction permitting or directing
disposition thereof.  Upon final determination of such court, Custodian shall
dispose of such Mortgage Asset File or any document included within such
Mortgage Asset File as directed by Buyer in a written communication to Custodian
(with a copy to Seller) which shall give a direction consistent with such
determination.  Expenses of Custodian incurred as a result of such proceedings
shall be borne by Seller.

 

Section 4.04                             Pledge or Rehypothecation.  Each of
Seller, Buyer and Custodian acknowledge and agree that Buyer may, subject to the
terms and conditions of the Repurchase Agreement, finance one or more of the
Purchased Assets that are held by Custodian pursuant to the terms of this
Agreement by entering into financing arrangement or arrangements with respect to
any such Purchased Assets pursuant to which Buyer shall sell, pledge, enter into
a repurchase transaction or grant a security interest in, or otherwise
rehypothecate one or more of the Purchased Assets (each, a “Financing
Arrangement”); provided, however, that any such

 

12

--------------------------------------------------------------------------------


 

Financing Arrangement shall be expressly subject to Section 18.09 of the
Repurchase Agreement.  In connection with any Financing Arrangement that so
provides, Buyer may cause Custodian to issue Trust Receipts in the name of the
financing party.  The financing party shall accede to the rights and obligations
hereunder of “Buyer” solely with respect to the Purchased Asset identified in
such Trust Receipt, and, thereafter, all applicable references to Buyer herein
shall be deemed to include its assignee or designee provided, however, that if
the Trust Receipt is issued in the name of any person other than Buyer or its
affiliates, then such holder and Custodian shall enter into a new custodial
arrangement with respect to such Mortgage Asset promptly and in no event later
than ninety (90) days following the date on which the Trust Receipt is
re-issued; and provided, further, that if the holder and Custodian fail to agree
on the terms of such replacement arrangement within such time, Custodian shall
have the right to terminate the Agreement with respect to such Mortgage Asset
and to release such Mortgage Asset and the related Mortgage Asset File in
accordance with the written instructions of Buyer (with a copy to Seller) and
such Mortgage Asset shall no longer be subject to this Agreement.

 

ARTICLE V

 

RELEASE OF MORTGAGE ASSET FILES

 

Section 5.01                             Release of Documentation.  From time to
time until Custodian receives written notice from Buyer, which notice shall be
given by Buyer only following the occurrence of an Event of Default Custodian is
hereby authorized upon receipt of written request of Seller, to release one or
more Mortgage Asset Documents relating to the Purchased Assets in the possession
of Custodian to Seller or its designee, for the purpose of correcting
documentary deficiencies relating thereto against a Request for Release and
Receipt executed by Seller in the form of Annex 5-A hereto.  The preceding
sentence authorizing release to Seller, or its designee, of Custodian’s Mortgage
Asset Files shall be operative only to the extent that at any time Custodian
shall not have released to Seller or its designee pursuant to this Section 5.01
or Section 5.02, three (3) or more Mortgage Asset Files pertaining to Purchased
Assets at the time being held by Custodian on behalf of Buyer.  The Seller or
its designee shall notify the Buyer of any such release.  Seller or its designee
shall hold each Mortgage Asset Document delivered to it pursuant to this
Section 5.01 as bailee for Buyer.  Seller or its designee shall return to
Custodian each Mortgage Asset Document previously released from Custodian’s
Mortgage Asset File within twenty (20) calendar days of receipt thereof, or such
additional period of time as Buyer deems necessary or desirable for Seller to
accomplish the matters for which such Mortgage Asset Document was released. 
Seller hereby further covenants to Buyer and Custodian that any such request by
Seller for release of a Mortgage Asset Document pursuant to this Section 5.01
shall be solely for the purposes set forth in the Request for Release and that
Seller has requested such release in compliance with all terms and conditions of
such release set forth herein and in the Repurchase Agreement.  Notwithstanding
anything to the contrary contained in the foregoing, Mortgage Notes shall be
released only for the purpose of (i) ultimate sale or exchange or
(ii) presentation, collection, foreclosure of the related Mortgage (solely to
the extent permitted under the Repurchase Agreement), renewal or registration of
transfer.

 

Section 5.02                             Release of Mortgage Asset File and
Documentation.  From time to time until Custodian receives written notice from
Buyer, which notice shall be given by Buyer

 

13

--------------------------------------------------------------------------------


 

only following the occurrence of an Event of Default and as appropriate for the
servicing of any of the Purchased Assets, Custodian shall, upon written receipt
from Seller or its designee of a Request for Release of Documents and Receipt in
the form of Annex 5-B hereto, release to the Servicer the Mortgage Asset
Documents set forth in such request relating to Purchased Assets in the
possession of Custodian.  The preceding sentence authorizing release to the
Servicer of Custodian’s Mortgage Asset Files shall be operative only to the
extent that at any time Custodian shall not have released to Seller or its
designee pursuant to Section 5.01 or this Section 5.02, three (3) or more
Mortgage Asset Files pertaining to Purchased Assets at the time being held by
Custodian on behalf of Buyer.  Seller shall cause the Servicer to hold each
Mortgage Asset Document delivered to it pursuant to this Section 5.02 as bailee
for Buyer.  Seller shall cause Servicer to return to Custodian each Mortgage
Asset Document previously released from Custodian’s Mortgage Asset File within
twenty (20) calendar days of receipt thereof, or such additional period of time
as Buyer deems necessary or desirable for Seller to accomplish the matters for
which such Mortgage Asset Document was released.  Seller hereby further
covenants to Buyer and Custodian that any such request by Seller or its designee
for release of a Mortgage Asset Document pursuant to this Section 5.02 shall be
solely for the purposes of servicing of any of the Purchased Assets to which
such Mortgage Asset Document relates.  Notwithstanding anything to the contrary
contained in the foregoing, Mortgage Notes shall be released only for the
purpose of (i) ultimate sale or exchange or (ii) presentation, collection,
foreclosure of the related Mortgage (solely to the extent permitted under the
Repurchase Agreement), renewal or registration of transfer.

 

Section 5.03                             Release to Third-Party.  (a)  From time
to time Custodian is hereby authorized, upon receipt of written request of
Seller, to release one or more Mortgage Asset Documents in the possession of
Custodian to a third-party purchaser of the related Purchased Asset(s) for the
purpose of resale thereof against a Request for Release executed by Seller,
which must be acknowledged by Buyer in the form of Annex 5-C hereto.  Buyer
shall have no obligation to acknowledge any such Request for Release until such
time as any outstanding Event of Default has been cured to Buyer’s satisfaction,
as determined in Buyer’s sole and absolute discretion.  On such Request for
Release, Seller shall indicate the Purchased Asset(s) to be sold, the purchase
price for such Purchased Asset anticipated to be received, the name and address
of the third party purchaser, the preferred method of delivery, and the date of
desired delivery.  If such Purchased Asset is not sold within twenty (20)
calendar days, Seller or its designee shall return to Custodian the Mortgage
Asset Document(s) previously released from Custodian’s Mortgage Asset File
immediately after the expiration of such twenty (20) day period.

 

(b)                                 Any transmittal of documentation for
Purchased Assets in the possession of Custodian in connection with the sale
thereof to a third-party purchaser or the shipment to a custodian or trustee in
connection with the formation of a mortgage pool supporting a mortgage backed
security (an “MBS”) will be under cover of a transmittal letter substantially in
the form attached as Annex 5-C hereto, duly completed by Custodian and executed
by Custodian.  Promptly upon (x) the remittance by Seller to Buyer of the full
Repurchase Price of the Purchased Asset or (y) the issuance of such MBS, Buyer
shall notify Custodian thereof.

 

Section 5.04                             Other Release.  So long as no Event of
Default has occurred and is continuing, Custodian and Buyer shall take such
steps as they may reasonably be directed from

 

14

--------------------------------------------------------------------------------


 

time to time by Seller in writing, which Seller deems necessary and appropriate,
to transfer promptly and deliver to Seller any Mortgage Asset File in the
possession of Custodian relating to any Purchased Asset which was previously a
Purchased Asset but which Seller, with the written consent of Buyer, has
notified Custodian has ceased to be a Purchased Asset or the release of which
would not cause Seller to violate any provision of Article III of the Repurchase
Agreement.  In furtherance of the foregoing, upon receipt of a Request For
Release and Receipt from Seller in the form of Annex 5-A hereto, which must be
acknowledged by Buyer, Custodian shall release to Seller the requested Mortgage
Asset Files.

 

Section 5.05                             Notification by Buyer.  Following
notification by Buyer (which may be by facsimile) to Custodian (and receipt of
such notification by Custodian) that an Event of Default has occurred and is
continuing, Custodian shall not release, or incur any liability to Seller or any
other Person for refusing to release, any item relating to a Purchased Asset to
Seller or any other Person without the express prior written consent and at the
direction of Buyer.

 

Section 5.06                             Tracking.  Custodian shall track the
period of time that has elapsed for any release of Purchased Assets under
Sections 5.01, 5.02, 5.03 and 5.04 of this Agreement and shall report such
information to Buyer in the same manner and at the same time as Custodian
provides an Asset Schedule and Exception Report.

 

Section 5.07                             Method of Shipment.  Prior to any
shipment of Mortgage Asset Files hereunder, Seller shall deliver to Custodian
written instructions as to the method of shipment and shippers(s) Custodian is
to utilize in connection with the transmission of Mortgage Asset Files in the
performance of Custodian’s duties hereunder.  Seller shall arrange for the
provision of such services at its sole cost and expense (or, at Custodian’s
option, reimburse Custodian for all costs and expenses incurred by Custodian
consistent with the instructions) and will maintain such insurance against loss
or damage to Mortgage Asset Files or other loan documents as Buyer deems
appropriate.  Without limiting the generality of the provisions of
Section 11.02, it is expressly agreed that Custodian shall have no liability for
any losses or damages to Seller arising out of actions of Custodian consistent
with the instructions of Seller.  In the event Custodian does not receive such
written instructions, Custodian shall be authorized to utilize any nationally
recognized courier service.

 

ARTICLE VI

 

FEES AND EXPENSES OF CUSTODIAN

 

Section 6.01                             Fees.  Custodian shall charge such fees
for its services under this Agreement as are set forth in a separate agreement
between Custodian and Existing Seller, the payment of which fees, together with
Custodian’s expenses in connection herewith, shall be solely the obligation of
Existing Seller.  The failure of Existing Seller to pay any such fees shall not
excuse the performance by Custodian of any of its obligations thereunder.  The
obligations of Existing Seller to pay Custodian for such expenses in connection
with services provided by Custodian prior to the termination of this Agreement
and the earlier of the resignation or removal of Custodian shall survive such
termination, resignation or removal.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VII

 

REMOVAL OR RESIGNATION OF CUSTODIAN

 

Section 7.01                             Resignation.  Custodian may at any time
resign and terminate its obligations under this Agreement upon at least
thirty (30) days’ prior written notice to Seller and Buyer and the appointment
of a successor custodian.  Promptly after receipt of notice of Custodian’s
resignation, Buyer shall appoint, by written instrument, a successor custodian. 
The appointment of a successor custodian shall not be effective until such
successor custodian executes a custodial agreement substantially similar to this
Agreement.  One original counterpart of such instrument of appointment shall be
delivered to Seller, Custodian and the successor custodian.  In the event that
no successor custodian shall have been appointed within sixty (60) days after
Custodian’s notice of resignation, then Custodian may petition any court of
competent jurisdiction to appoint a successor custodian.  All fees, costs, and
expenses (including attorneys’ fees and expenses) incurred by Custodian in
connection with any such petition shall be paid (or otherwise reimbursed to
Custodian) by Seller.

 

Section 7.02                             Removal and Discharge.  Buyer, upon at
least thirty (30) days’ prior written notice to Custodian and Seller, may remove
and discharge Custodian (or any successor custodian thereafter appointed) from
the performance of its obligations under this Agreement.  Promptly after the
giving of notice of removal of Custodian, Buyer shall appoint, by written
instrument, a successor custodian.  One original counterpart of such instrument
of appointment shall be delivered to Seller, Buyer, Custodian and the successor
custodian.  In the event that no successor custodian shall have been appointed
within such thirty (30) day notice period, Custodian may petition any court of
competent jurisdiction to appoint a successor custodian. All fees, costs, and
expenses (including attorneys’ fees and expenses) incurred by Custodian in
connection with any such petition shall be paid (or otherwise reimbursed to
Custodian) by Seller.  The appointment of a successor custodian shall not be
effective until such successor custodian executes a custodial agreement
substantially similar to this Agreement.

 

Section 7.03                             Successor.  In the event of any such
resignation or removal, Custodian shall promptly transfer to the successor
custodian, as directed in writing, all of the Mortgage Asset Files being
administered under this Agreement and, if the endorsements on the Mortgage Notes
and assignments of the Mortgages have been completed in the name of Custodian,
Custodian shall assign the Mortgages and endorse without recourse the Mortgage
Notes to the successor custodian, which successor custodian shall provide
receipt therefor to Buyer, Seller and Custodian, or as otherwise directed by
Buyer.  The cost of the shipment of Mortgage Asset Files arising out of the
resignation of Custodian shall be at the expense of the resigning Custodian;
provided, however, that if Custodian’s resignation is due in part or in whole to
the non-payment of the fees and expenses due to it hereunder by Seller, then the
shipment cost of such shipment of Mortgage Asset Files shall be at the expense
of Seller.  Any cost of shipment arising out of the removal of Custodian shall
be at the expense of Seller.  Seller shall be responsible for the fees and
expenses of the successor custodian and the fees and expenses for endorsing the
Mortgage Notes and assigning the Mortgages to the successor custodian if
required pursuant to this paragraph.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

EXAMINATION OF FILES, BOOKS AND RECORDS

 

Section 8.01                             Examination.  Upon reasonable prior
written notice to Seller and Custodian, and at the expense of the requesting
party, Buyer, Seller or their respective agents, accountants, attorneys and
auditors will be permitted during Custodian’s normal business hours to examine,
inspect, and make copies of, the Mortgage Asset Files and any and all documents,
records and other instruments or information in the possession of or under the
control of Custodian relating to any or all of the Purchased Assets.  All
reasonable fees, out-of-pocket and other expenses of such inspections shall be
paid by the requesting party.

 

ARTICLE IX

 

INSURANCE

 

Section 9.01                             Insurance.  At its own expense,
Custodian shall maintain at all times during the existence of this Agreement and
keep in full force and effect a fidelity bond and document hazard insurance. 
All such insurance shall be in amounts, with standard coverage and subject to
standard deductibles, all as is customary for insurance typically maintained by
institutions which act as custodian.  The minimum coverage under any such bond
and insurance policies shall be at least equal to the corresponding amounts
typically maintained by institutions that manage similar properties.  A
certificate of an Authorized Representative of Custodian shall be furnished to
Seller and Buyer, upon written request, stating that such insurance is in full
force and effect.

 

ARTICLE X

 

REPRESENTATIONS AND WARRANTIES

 

Section 10.01                      Custodian Representations and Warranties.

 

(a)                                 Custodian represents and warrants to, and
covenants with, Buyer and Seller, as of date of this Agreement and shall be
deemed to restate as of each Purchase Date that:

 

(i)                                     Custodian is duly organized and validly
existing as a national banking association under the laws of the United States
of America.

 

(ii)                                  Custodian’s execution and delivery of,
performance under and compliance with this Agreement, will not violate
Custodian’s organizational documents or constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, or
result in a material breach of, any material agreement or other material
instrument to which it is a party or by which it is bound.

 

(iii)                               Custodian has the full power and authority
to enter into and consummate all transactions contemplated by this Agreement,
has duly authorized the execution,

 

17

--------------------------------------------------------------------------------


 

delivery and performance of this Agreement, and has duly executed and delivered
this Agreement.

 

(iv)                              This Agreement constitutes a valid, legal and
binding obligation of Custodian, enforceable against Custodian in accordance
with the terms hereof, subject to (A) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors’ rights generally and the rights of creditors of banks, and
(B) general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law.

 

(v)                                 Custodian is not in violation of, and its
execution and delivery of, performance under and compliance with this Agreement
will not constitute a violation of, any law, any order or decree of any court or
arbiter, or any order, regulation or demand of any federal, state or local
governmental or regulatory authority, which violation, in Custodian’s good faith
and reasonable judgment, is likely to affect materially and adversely either the
ability of Custodian to perform its obligations under this Agreement or the
financial condition of Custodian.

 

(vi)                              No consent, approval, authorization or order
of any state or federal court or governmental agency or body is required for the
consummation by Custodian of the transactions contemplated herein, except for
those consents, approvals, authorizations or orders that previously have been
obtained.

 

(vii)                           No litigation is pending or, to the best of the
knowledge of Custodian, threatened against Custodian that, if determined
adversely to Custodian, would prohibit Custodian from entering into this
Agreement or that, in Custodian’s good faith and reasonable judgment, is likely
to materially and adversely affect either the ability of Custodian to perform
its obligations under this Agreement or the financial condition of Custodian.

 

(b)                                 The representations and warranties of
Custodian set forth in Section 10.01(a) shall survive the execution and delivery
of this Agreement and shall inure to the benefit of the Persons for whose
benefit they were made for so long as this Agreement is not terminated.  Upon
discovery by any party hereto of a breach of any such representations and
warranties, the party discovering such breach shall give prompt written notice
thereof to the other parties hereto.

 

(c)                                  Any successor to Custodian shall be deemed
to have made, as of the date of its succession, each of the representations and
warranties set forth in Section 10.01(a), subject to such appropriate
modifications to the representation and warranty set forth in
Section 10.01(a)(i) to accurately reflect such successor’s jurisdiction of
organization and whether it is a corporation, partnership, bank, association or
other type of organization.

 

Section 10.02                      Seller Representations and Warranties. 
Seller represents and warrants to Custodian, the same representations and
warranties that Seller makes to Buyer under Section 7.01 of the Repurchase
Agreement.

 

18

--------------------------------------------------------------------------------


 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01                      No Adverse Interest.  By execution of this
Agreement, Custodian represents and warrants that it currently holds, and during
the existence of this Agreement shall hold, no adverse interest, by way of
security or otherwise, in any Purchased Asset, and hereby waives and releases
any such interest which it may have in any Purchased Asset as of the date
hereof.  The Purchased Assets shall not be subject to any security interest,
lien or right to set-off by Custodian or any third party claiming through
Custodian and Custodian shall not pledge, encumber, hypothecate, transfer,
dispose of, or otherwise grant any third party interest in, the Purchased
Assets.

 

Section 11.02                      Indemnification.  (a)  Seller agrees to
indemnify and hold Custodian and its affiliates, directors, officers, agents and
employees harmless against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, of any kind or nature
whatsoever, including reasonable attorneys’ fees, that may be imposed on,
incurred by, or asserted against it in any way relating to or arising out of
this Agreement or any action taken or not taken by it hereunder unless such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
cost, expenses or disbursements were imposed on, incurred by or asserted against
Custodian because of the breach by Custodian of its obligations hereunder, which
breach was caused by negligence, lack of good faith or willful misconduct on the
part of Custodian, or any of its respective directors, officers, agents or
employees.  Custodian agrees that it will promptly notify Seller of any such
claim, action or suit asserted or commenced against it and that Seller may
assume the defense thereof with counsel reasonably satisfactory to Custodian at
Seller’s sole expense, that Custodian will cooperate with Seller on such
defense, and that Custodian will not settle any such claim, action or suit
without the consent of Seller.  The foregoing indemnification shall survive any
resignation or removal of Custodian or the termination or assignment of this
Agreement.

 

(b)                                 In the event that Custodian fails to produce
a Mortgage Note, Mortgage (or assignment thereof) or any other document related
to a Purchased Asset that was in its possession pursuant to Article II within
one (1) Business Day after required or requested by Seller or Buyer, and
provided that (i) Custodian previously delivered to Buyer an Asset Schedule and
Exception Report which did not list such document as an Exception on the related
Purchase Date; (ii) such document is not outstanding pursuant to a Request for
Release and Receipt or a Request for Release of Documents and Receipt in the
form annexed hereto as Annex 5-A or Annex 5-B, respectively and (iii) such
document was held by Custodian on behalf of Seller or Buyer, as applicable (a
“Custodial Delivery Failure”), then Custodian shall (a) with respect to any
missing Mortgage Note, promptly deliver to Buyer or Seller upon request, a Lost
Note Affidavit in the form of Annex 9 hereto (a “Lost Note Affidavit”) and
(b) with respect to any missing document related to such Purchased Asset,
including but not limited to a missing Mortgage Note, (1) indemnify Seller and
Buyer, as applicable, in accordance with paragraph (c) below and (2) at Buyer’s
option, at any time the long-term obligations of Custodian are rated below the
second highest rating category of Moody’s Investors Service, Inc. or Standard
and Poor’s Ratings Group Services, a division of The McGraw-Hill
Companies, Inc., obtain and maintain an insurance bond in the name of Buyer and
Seller, and its successors in interest and

 

19

--------------------------------------------------------------------------------


 

assigns, insuring against any losses associated with the loss of such document,
in an amount equal to the then outstanding principal balance of the related
Purchased Asset or such lesser amount requested by Buyer in Buyer’s sole
discretion.

 

(c)                                  Custodian agrees to indemnify and hold
Buyer and Seller, and their respective affiliates, directors, officers,
employees, agents and representatives harmless against any and all liabilities,
obligations, losses, damages (other than special, indirect, consequential, or
punitive damages, except to the extent Seller is required to pay or indemnify a
third party for such damages), penalties, actions, judgments, suits, and costs,
expenses or disbursements, including reasonable attorneys’ fees, that directly
result from a Custodial Delivery Failure or Custodian’s breach of this
Agreement, gross negligence, lack of good faith or willful misconduct.  The
foregoing indemnification shall survive the resignation or removal of Custodian
and any termination or assignment of this Agreement.

 

Section 11.03                      Reliance of Custodian.  Custodian shall have
no duties or obligations other than those specifically set forth herein or as
may subsequently be agreed to in writing by the parties hereto. The Custodian:

 

(a)  may conclusively rely, in the absence of bad faith on the part of
Custodian, as to the truth of the statements and the correctness of the opinions
expressed therein, upon any request, instruction, certificate, opinion or other
document furnished to Custodian, reasonably believed by Custodian to be genuine
and to have been signed or presented by the proper party or parties and
conforming to the requirements of this Agreement; provided, however, that in the
case of any Mortgage Asset Document or other request, instruction, document or
certificate which by any provision hereof is specifically required to be
furnished to Custodian, Custodian shall be under a duty to examine the same in
accordance with the requirements of this Agreement;

 

(b)                                 may consult with counsel and any opinion of
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
accordance with such opinion of counsel;

 

(c)                                  shall use the same degree of care and skill
as is reasonably expected of financial institutions acting in comparable
capacities, provided that this subsection shall not be interpreted to impose
upon Custodian a higher standard of care than that set forth herein;

 

(d)                                 will be regarded as making no
representations and having no responsibilities (except as expressly set forth
herein) as to the validity, perfectibility, sufficiency, value, genuineness,
ownership or transferability of the Purchased Assets, and will not be required
to and will not make any representations as to the validity, value,
perfectibility, genuineness, ownership or transferability of the Purchased
Assets;

 

(e)                                  shall have no responsibility or duty with
respect to any Mortgage Asset File while not in its possession (other than its
tracking responsibilities pursuant to Section 5.06 hereof);

 

20

--------------------------------------------------------------------------------

 

(f)                                   shall be under no obligation to make any
investigation into the facts or matters stated in any resolution, exhibit,
request, representation, opinion, certificate, statement, acknowledgement,
consent, order or document in the Mortgage Asset File;

 

(g)                                  shall not be liable with respect to any
action taken or omitted to be taken in accordance with the written direction,
instruction, acknowledgement, consent or any other communication from the Buyer;

 

(h)                                 shall not be responsible for preparing or
filing any reports or returns relating to federal, state or local income taxes
with respect to this Agreement, other than for Custodian’s compensation or for
reimbursement of expenses;

 

(i)                                     shall have no duty to qualify to do
business in any jurisdiction, other than (i) any jurisdiction where any Mortgage
Asset File is or may be held by Custodian from time to time hereunder, and
(ii) any jurisdiction where its ownership of property or conduct of business
requires such qualification and where failure to qualify could have a material
adverse effect on Custodian or its property or business or on the ability of
Custodian to perform it duties hereunder; and

 

(j)                                    will not have any liability for failure
to perform or delay in performing duties set forth herein if the failure or
delay is due to an event of force majeure.  A force majeure is an event or
condition beyond Custodian’s control, such as, without limitation, a natural
disaster, civil unrest, state of war, or act of terrorism, provided, however,
Custodian will make reasonable efforts to prevent performance delays or
disruptions in the event of such occurrences.

 

The provisions of this Section 11.03 shall survive the resignation or removal of
the Custodian and the termination or transfer of this Agreement.

 

Section 11.04                      Term of Agreement.  Promptly after
Custodian’s receipt of written notice from Buyer of the termination of the
Repurchase Agreement and payment in full of all amounts owing to Buyer
thereunder, Custodian shall deliver all documents remaining in the Mortgage
Asset Files to Seller, and, except as otherwise set forth herein, this Agreement
shall thereupon terminate and Buyer shall simultaneously surrender all
outstanding Trust Receipts held by Buyer to Custodian.

 

Section 11.05                      Notices.  All demands, notices and
communications hereunder shall be in writing and shall be deemed to have been
duly given when received by the recipient party at the address shown on its
signature page hereto, or at such other addresses as may hereafter be furnished
to each of the other parties by like notice.  Any such demand, notice or
communication hereunder shall be deemed to have been received on the date
delivered to or received at the premises of the addressee.  Each party hereto
hereby represents and warrants that its office is located at the respective
address set forth on its signature page hereto, and each such party shall notify
each other party hereto if such address should change.

 

Section 11.06                      Governing Law.  THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS
AGREEMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND

 

21

--------------------------------------------------------------------------------


 

DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

 

Section 11.07                      Authorized Representatives.  Each individual
designated as an authorized representative of any of Seller, Buyer, Custodian or
their respective successors or permitted assigns (an “Authorized
Representative”), is authorized to give and receive notices, requests and
instructions and to deliver certificates and documents in connection with this
Agreement on behalf of Seller, Buyer, or Custodian, as the case may be, and the
specimen signature for each such Authorized Representative, initially authorized
hereunder, is set forth on Annexes 6, 7 and 8 hereof, respectively.  From time
to time any of Seller, Buyer, Custodian or their respective successors or
permitted assigns may, by delivering to the others a revised annex, change the
information previously given pursuant to this Section 11.07, but each of the
parties hereto shall be entitled to rely conclusively on the then current annex
until receipt of a superseding annex.

 

Section 11.08                      Amendment.  This Agreement may be amended
from time to time by written agreement signed by each of Seller, Buyer and
Custodian.

 

Section 11.09                      Cumulative Rights.  The rights, powers and
remedies of Custodian and Buyer under this Agreement shall be in addition to all
rights, powers and remedies given to Custodian and Buyer by virtue of any
statute or rule of law, the Repurchase Agreement or any other agreement, all of
which rights, powers and remedies shall be cumulative and may be exercised
successively or concurrently without impairing Buyer’s interest in the Purchased
Assets.

 

Section 11.10                      Assignment; Binding Upon Successors.  This
Agreement may not be assigned in whole or in part by Seller or Custodian without
the prior written consent of Buyer.  This Agreement may be assigned by Buyer in
whole or in part without the prior written consent of any other party hereto. 
Buyer shall provide Custodian with notice of any such assignment together with
written acknowledgment that the assignee is assuming all of the obligations of
Buyer under this Agreement to the extent applicable.  All rights of Custodian,
Buyer and Seller under this Agreement shall inure to the benefit of Custodian,
Buyer and Seller and their respective successors and permitted assigns, and all
obligations of Custodian, Buyer and Seller under this Agreement shall bind their
respective successors and assigns. Any entity into which Custodian may be merged
or converted or with which it may be consolidated, or any entity resulting from
any merger, conversion or consolidation to which Custodian shall be a party, or
any entity succeeding to the business of Custodian shall be the successor of
Custodian hereunder without the execution or filing of any paper with any party
hereto or any further act on the part of any of the parties hereto except where
an instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding.

 

Section 11.11                      Entire Agreement; Severability.  This
Agreement contains the entire agreement with respect to the rights and
obligations of Custodian relating to the Purchased Assets among Custodian, Buyer
and Seller.  If any of the provisions of this Agreement shall be held invalid or
unenforceable, this Agreement shall be construed as if not containing such

 

22

--------------------------------------------------------------------------------


 

provisions, and the rights and obligations of the parties hereto shall be
construed and enforced accordingly.

 

Section 11.12                      Execution in Counterparts.  This Agreement
may be executed in counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement.

 

Section 11.13                      Tax Reports.  Custodian shall not be
responsible for the preparation or filing of any reports or returns relating to
federal, state or local income taxes with respect to this Agreement, other than
in respect of Custodian’s compensation or for reimbursement of expenses.

 

Section 11.14                      Assignment by Buyer.  Buyer hereby notifies
Custodian that Buyer may, subject to the terms and provisions of the Repurchase
Agreement, assign, as of the applicable Purchase Date, some or all of its right,
title and interest in and to the Purchased Assets to an Eligible Assignee,
provided, that no such transaction shall affect the obligations of Buyer to
transfer the Purchased Assets to Seller on the applicable Repurchase Dates free
and clear of any pledge, Lien, security interest, encumbrance, charge or other
adverse claim.

 

Section 11.15                     SUBMISSION TO JURISDICTION; WAIVERS.  EACH OF
SELLER, BUYER AND CUSTODIAN HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(a)                                 SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER REPURCHASE
DOCUMENTS, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN, THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;

 

(b)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(c)                                  AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
ITS ADDRESS SET FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF
WHICH EACH OTHER PARTY HERETO SHALL HAVE BEEN NOTIFIED;

 

(d)                                 AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER

 

23

--------------------------------------------------------------------------------


 

PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND

 

(e)                                  WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER REPURCHASE DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 11.16                      Confidentiality.  Custodian hereby
acknowledges and agrees that (i) all written or computer-readable information
provided by Buyer or Seller regarding Buyer or Seller and (ii) the terms of this
Agreement and the Repurchase Agreement (the “Confidential Information”), shall
be kept confidential and shall not be divulged to any Person other than the
parties hereto without Buyer’s and Seller’s prior written consent except to the
extent that (i) Custodian reasonably deems necessary to do so in working with
legal counsel, auditors, taxing authorities or other governmental agencies or
regulatory bodies or in order to comply with any applicable federal or state
laws, (ii) any portion of the Confidential Information is in the public domain
other than due to a breach of this covenant or (iii) to the extent that
Custodian is required to disclose Confidential Information pursuant to the
requirements of any legal proceeding or legal authority, Custodian shall (unless
prohibited by such legal proceeding or legal authority) notify Buyer and Seller
within one (1) Business Day of its knowledge of such legally required disclosure
so that Buyer or Seller may seek an appropriate protective order and/or waive
Custodian’s compliance with this Agreement.  Notice shall be both by telephone
and in writing.  In the absence of a protective order or waiver, Custodian may
disclose the relevant Confidential Information if, in the opinion of its
counsel, failure to disclose such Confidential Information would subject
Custodian to liability for contempt, censure or other legal penalty or
liability.

 

Section 11.17                      Effect of Amendment and Restatement.  From
and after the date hereof, the Original Custodial Agreement shall be amended,
restated and superseded in its entirety by this Agreement.

 

[SIGNATURES FOLLOW]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement was duly executed by the parties hereto as of
the day and year first above written.

 

 

 

EXISTING SELLER

 

 

 

 

 

ACRC LENDER W LLC

 

 

 

 

 

By

/s/ Thomas A. Jaekel

 

Name: Thomas A. Jaekel

 

Title: Vice President

 

 

   

Address for Notices:

 

 

 

ACRC Lender W LLC

 

c/o Ares Management LLC

 

One North Wacker Drive, 48th Floor

 

Chicago, Illinois 60606

 

Attention: Sharon L. Ephraim

 

 

 

 

 

With a copy to:

 

 

 

Ares Commercial Real Estate Corporation

 

c/o Ares Management LLC

 

One North Wacker Drive, 48th Floor

 

Chicago, Illinois 60606

 

Attention: Legal Department

 

Custodial Agreement

 

--------------------------------------------------------------------------------


 

 

NEW SELLER

 

 

 

 

 

ACRC LENDER W TRS LLC

 

 

 

 

 

By

/s/ Thomas A. Jaekel

 

Name: Thomas A. Jaekel

 

Title: Vice President

 

 

 

Address for Notices:

 

 

 

ACRC Lender W TRS LLC

 

c/o Ares Management LLC

 

One North Wacker Drive, 48th Floor

 

Chicago, Illinois 60606

 

Attention: Sharon L. Ephraim

 

 

 

 

 

With a copy to:

 

 

 

Ares Commercial Real Estate Corporation

 

c/o Ares Management LLC

 

One North Wacker Drive, 48th Floor

 

Chicago, Illinois 60606

 

Attention: Legal Department

 

Custodial Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

 

 

 

 

 

By

/s/ J.P. Pendergrass

 

Name: J.P. Pendergrass

 

Title: Assistant Vice President

 

 

 

 

 

Address for Notices:

 

 

 

1055 10th Avenue SE

 

Minneapolis Minnesota 55414

 

Attention: Kathleen A. Marshall

 

Custodial Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Buyer

 

 

 

 

 

By

/s/ John Nelson

 

Name: John Nelson

 

Title: Managing Director

 

 

 

 

 

Address for Notices:

 

 

 

One Wells Fargo Center

 

301 South College Street

 

MAC D1053-053, 12th Floor

 

Charlotte, North Carolina 28202

 

Attention: John Nelson

 

Custodial Agreement

 

--------------------------------------------------------------------------------

 

Annex 1

 

MORTGAGE ASSET FILE CHECKLIST

 

[Date]

 

Seller:

Proposed Purchase Date:

Description of Purchased Asset:

Class (circle one):             Whole Loan, Senior Interest or Mezzanine Loan

 

Check one:  Initial shipment  o  Trailing documents  o  Final shipment  o

 

 

 

DOCUMENT NAME(1)

 

REQ’D(2)

 

DEL’D(3)

 

STATUS(4)

 

COMMENTS(5)

1.

 

Tangible Evidence of Purchased Asset
(Promissory Note, Certificate, etc.)

 

 

 

 

 

 

 

 

2.

 

Allonge(s)/Endorsements
Endorsed to:   (List complete chain)

 

 

 

 

 

 

 

 

3.

 

Letters of Credit
                                                     Issuing Bank
                                                     LOC Amount

 

 

 

 

 

 

 

 

4.

 

Mortgage(s)/Deed(s) of Trust

 

 

 

 

 

 

 

 

5.

 

Interim Assignment of Mortgage/Deed of Trust
Assignee (if any): 

 

 

 

 

 

 

 

 

6.

 

Assignment of Mortgage/Deed of Trust
Assignee:  Seller

 

 

 

 

 

 

 

 

7.

 

Assignment of Mortgage/Deed of Trust
Assignee:  Blank

 

 

 

 

 

 

 

 

8.

 

Consolidation Agreement
List all underlying notes

 

 

 

 

 

 

 

 

9.

 

Assignment(s) of Leases and Rents

 

 

 

 

 

 

 

 

10.

 

Interim Assignment of Assignment of Leases
and Rents
Assignee (if any): 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)   Documents listed may be modified for applicable Class of Mortgage Asset.

 

(2)   Seller to indicate whether the document is required to be delivered.

 

(3)   Seller to indicate whether the document is being delivered (applies to
this delivery only — do not mark if documents were previously delivered).

 

(4)   Seller to indicate whether the document is an original, certified copy or
copy.  For recordable documents, indicate if document is recorded, sent for
recordation, not sent for recordation.

 

(5)   Seller or Custodian may indicate any relevant comments.

 

1

--------------------------------------------------------------------------------


 

 

 

DOCUMENT NAME(1)

 

REQ’D(2)

 

DEL’D(3)

 

STATUS(4)

 

COMMENTS(5)

11.

 

Assignment of Assignment of Leases and Rents
Assignee:  Seller

 

 

 

 

 

 

 

 

12.

 

Assignment of Assignment of Leases and Rents
Assignee:  Blank

 

 

 

 

 

 

 

 

13.

 

Security Agreement

 

 

 

 

 

 

 

 

14.

 

Interim Assignment of Security Agreement
Assignee (if any): 

 

 

 

 

 

 

 

 

15.

 

Assignment of Security Agreement
Assignee:  Seller

 

 

 

 

 

 

 

 

16.

 

Assignment of Security Agreement
Assignee:  Blank

 

 

 

 

 

 

 

 

17.

 

Survey (with Surveyor’s Certificate thereon)

 

 

 

 

 

 

 

 

18.

 

Ground Lease

 

 

 

 

 

 

 

 

19.

 

Ground Lease Estoppel

 

 

 

 

 

 

 

 

20.

 

Memorandum of Lease

 

 

 

 

 

 

 

 

21.

 

Title Policy

 

 

 

 

 

 

 

 

22.

 

Copies of all recorded documents affecting the Underlying Mortgaged Property

 

 

 

 

 

 

 

 

23.

 

Escrow Letter

 

 

 

 

 

 

 

 

24.

 

Insured Closing Letter

 

 

 

 

 

 

 

 

25.

 

Stock Certificates

 

 

 

 

 

 

 

 

26.

 

Stock Powers

 

 

 

 

 

 

 

 

27.

 

UCC Financing Statement (Personal Property) -
State:

 

 

 

 

 

 

 

 

28.

 

Interim UCC-3 Assignment/UCC Financing Statement
Amendment (Personal Property)
State:
Assignee: 

 

 

 

 

 

 

 

 

29.

 

Interim UCC-3 Assignment/UCC Financing Statement
Amendment (Personal Property)
State:
Assignee: Blank

 

 

 

 

 

 

 

 

30.

 

UCC Financing Statement (Fixtures) -
Fixture Filing Jurisdiction:

 

 

 

 

 

 

 

 

31.

 

UCC-3 Assignment/UCC Financing Statement
Amendment (Fixtures)
Fixture Filing Jurisdiction: 
Assignee:

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

DOCUMENT NAME(1)

 

REQ’D(2)

 

DEL’D(3)

 

STATUS(4)

 

COMMENTS(5)

32.

 

UCC-3 Assignment/UCC Financing Statement
Amendment (Fixtures)
Fixture Filing Jurisdiction:
Assignee: 

 

 

 

 

 

 

 

 

33.

 

UCC Financing Statement (Other) -
Filing Jurisdiction:

 

 

 

 

 

 

 

 

34.

 

UCC-3 Assignment/UCC Financing Statement
Amendment (Other)
Filing Jurisdiction:
Assignee:

 

 

 

 

 

 

 

 

35.

 

UCC-3 Assignment/UCC Financing Statement
Amendment (Other)
Filing Jurisdiction:
Assignee: Blank

 

 

 

 

 

 

 

 

36.

 

Loan Agreement

 

 

 

 

 

 

 

 

37.

 

Reserve Agreement
List if multiple Agreements

 

 

 

 

 

 

 

 

38.

 

Cash Management or Lockbox Agreement

 

 

 

 

 

 

 

 

39.

 

Guaranty/Indemnity Agreement (applies to all non-recourse events)

 

 

 

 

 

 

 

 

40.

 

Environmental Indemnity

 

 

 

 

 

 

 

 

41.

 

Intercreditor Agreement, Co-Lender Agreement
or similar agreement

 

 

 

 

 

 

 

 

42.

 

Interim Omnibus Assignment
Assignee (if any): 

 

 

 

 

 

 

 

 

43.

 

Omnibus Assignment
Assignee:  Seller

 

 

 

 

 

 

 

 

44.

 

Omnibus Assignment
Assignee:  Blank

 

 

 

 

 

 

 

 

45.

 

Participation Agreement

 

 

 

 

 

 

 

 

46.

 

Participation Certificate

 

 

 

 

 

 

 

 

47.

 

Closing Letter

 

 

 

 

 

 

 

 

48.

 

Mezzanine Endorsement and Date Down to Owner’s Policy

 

 

 

 

 

 

 

 

49.

 

Eagle 9 Policy

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

DOCUMENT NAME(1)

 

REQ’D(2)

 

DEL’D(3)

 

STATUS(4)

 

COMMENTS(5)

50.

 

As needed -
List all other documents/collateral(6) being delivered.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(6)         The document descriptions should match the headings listed on the
individual documents. 

The documents should be sent in the order listed on the checklist.

 

4

--------------------------------------------------------------------------------

 

Annex 2

 

FORM OF TRUST RECEIPT

 

Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
MAC D1053-053, 12th Floor
Charlotte, North Carolina 28202

 

Attn:  John Nelson

 

[                ] [    ], [20    ]

 

Re:                             Amended and Restated Custodial Agreement, dated
as of December 20, 2013 (as amended or modified, the “Custodial Agreement”),
among Wells Fargo Bank, National Association, as buyer (“Buyer”), ACRC Lender W
LLC, ACRC Lender W TRS LLC and Wells Fargo Bank, National Association, as
custodian (“Custodian”).

 

Check one:

 

Dry Mortgage Asset   o

 

Wet Mortgage Asset   o

 

Ladies and Gentlemen:

 

In accordance with the provisions of Section 3.01 of the above-referenced
Custodial Agreement (capitalized terms not otherwise defined herein having the
meanings ascribed to them in the Custodial Agreement), the undersigned, as
Custodian, hereby certifies with respect to each Purchased Asset described in
the attached Asset Schedule and Exception Report as to all matters (subject to
the Exceptions listed therein) set forth in Section 3.02 of the Custodial
Agreement.

 

The delivery of the attached Asset Schedule and Exception Report evidences that,
other than the Exceptions listed as part of the Exception Report (i) all
documents required to be delivered in respect of each Purchased Asset pursuant
to Section 2.01 of the Custodial Agreement have been delivered and are in the
possession of Custodian as part of the Mortgage Asset File for such Purchased
Asset, (ii) Custodian is holding each Purchased Asset identified on the Asset
Schedule and Exception Report, pursuant to the Custodial Agreement, as the
bailee of and custodian for Buyer and/or its designees and (iii) all such
documents have been reviewed by Custodian and (A) appear on their face to be
regular, (B) appear to have been executed, (C) purport to relate to such
Purchased Asset and (D) satisfy the requirements set forth in Section 2.01 of
the Custodial Agreement and the Review Procedures set forth in Annex 4 to the
Custodial Agreement.

 

Custodian makes no representations as to, and shall not be responsible to
verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency, or genuineness of any of the documents contained in
each Mortgage Asset File or (ii) the collectability, insurability, effectiveness
or suitability of any such Purchased Asset.

 

1

--------------------------------------------------------------------------------


 

Each Asset Schedule and Exception Report covering all Purchased Assets sold to
Buyer, delivered to Buyer by Custodian shall supersede and cancel the previously
delivered Asset Schedule and Exception Report attached to the Trust Receipt, and
shall control and be binding upon the parties hereto.  The holder of this Trust
Receipt is advised to contact Custodian to determine whether the attached Asset
Schedule and Exception Report is the most recently delivered.

 

THIS TRUST RECEIPT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  ANY RESALE OR TRANSFER OF THIS TRUST RECEIPT OR ANY
INTEREST HEREIN WITHOUT REGISTRATION HEREOF UNDER THE ACT MAY ONLY BE MADE IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT.

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

solely in its capacity as Custodian

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex 3

 

[Reserved]

 

1

--------------------------------------------------------------------------------


 

Annex 4

 

REVIEW PROCEDURES

 

This Annex sets forth Custodian’s review procedures for each item listed below
delivered by Seller pursuant to the Custodial Agreement (the “Agreement”) to
which this Annex is attached.  Capitalized terms used herein and not defined
herein shall have the meanings ascribed to them in the Agreement.

 

1.                                      the Mortgage Note, Senior Interest Note,
Mezzanine Note and/or the Mortgage each appear to bear an original signature or
signatures purporting to be the signature or signatures of the Person or Persons
named as the maker and Mortgagor, or in the case of copies of the Mortgage
permitted under Section 2.01(a)(ii) of the Agreement, that such copies bear a
reproduction of such signature;

 

2.                                      amount of the Mortgage Note, Mezzanine
Note or Senior Interest Note is the same as the amount specified on the related
Mortgage, Participation Agreement and/or the related Mortgage Asset Schedule;

 

3.                                      the mortgagee is the same as the payee
on the Mortgage Note;

 

4.                                      the Mortgage contains a legal
description other than address, city and state on the first page and has
evidence of recording thereon;

 

5.                                      the notary section (acknowledgment) is
present and attached to the related Mortgage and is signed;

 

6.                                      neither the original Mortgage Note,
Mezzanine Note or Senior Interest Note, nor the copy of the Mortgage delivered
pursuant to the Agreement, nor the original Assignment of Mortgage contain any
notations on their face which appear in the good faith judgment of Custodian to
evidence any claims, liens, security interests, encumbrances or restrictions on
transfer;

 

7.                                      the Mortgage Note, Mezzanine Note or
Senior Interest Note, is endorsed in blank by the named holder or payee thereof;

 

8.                                      each original Assignment of Mortgage and
any intervening assignment of mortgage, if applicable, appears to bear the
original signature of the named mortgagee or beneficiary including any
subsequent assignors (and any other necessary party), as applicable, or in the
case of copies permitted under Section 2.01(a)(v) of the Agreement, that such
copies appear to bear a reproduction of such signature of signatures, and the
intervening assignments of mortgage evidence a complete chain of assignment and
transfer of the related Mortgage from the originating Person to Seller;

 

9.                                      the date of each intervening assignment
is on or after the date of the related Mortgage and/or the immediately preceding
assignment, as the case may be; and

 

1

--------------------------------------------------------------------------------


 

10.                               the notary section (acknowledgment) is present
and attached to each intervening assignment and is signed.

 

2

--------------------------------------------------------------------------------


 

Annex 5-A

 

REQUEST FOR RELEASE AND RECEIPT

 

Dated:                                   [                ] [    ], [20    ]

 

The undersigned, [ACRC Lender W LLC] [ACRC Lender W TRS LLC] (“Seller”),
acknowledges receipt from Wells Fargo Bank, National Association, acting as
agent, bailee and custodian (in such capacity, “Custodian”) for the exclusive
benefit of Wells Fargo Bank, National Association (“Buyer”) under the Amended
and Restated Master Repurchase and Securities Contract (the “Repurchase
Agreement”), dated as of December 20, 2013, among ACRC Lender W LLC, ACRC Lender
W TRS LLC and Buyer, of the following described documentation for the identified
Purchased Asset (the “Documentation”), possession of which is entrusted to
Seller solely for the purpose of correcting the following documentary defects
relating thereto:

 

Purchased Asset:

 

 

Current Principal Balance:

 

Documentation:

 

 

Defect:

 

 

It is hereby acknowledged that a security interest pursuant to the Uniform
Commercial Code in the Documentation herein above described and in the proceeds
of said Documentation has been granted to Buyer pursuant to the Repurchase
Agreement.

 

In consideration of the aforesaid delivery by Custodian, Seller hereby agrees to
hold said Purchased Assets in trust for Buyer as provided under and in
accordance with all provisions of the Repurchase Agreement and to return said
Documentation no later than the close of business on the tenth day following the
date hereof, or if such day is not a Business Day, on the immediately preceding
Business Day, [                                              ];
[                                    ], Attention: 
[                              ].

 

1

--------------------------------------------------------------------------------


 

 

[ACRC LENDER W LLC, a Delaware limited liability company, as Seller]

 

 

 

 

 

[ACRC LENDER W TRS LLC, a Delaware limited liability company, as Seller]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Buyer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Documents returned to Custodian:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------


 

Annex 5-B

 

FORM OF REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

 

To:                             Custodian
[                                            ]
[                                            ]

 

Re:                             Amended and Restated Custodial Agreement, dated
as of December 20, 2013 (the “Custodial Agreement”), among Wells Fargo Bank,
National Association (“Buyer”), ACRC Lender W, LLC [(“Seller”)], ACRC Lender W
TRS LLC [(“Seller”)] and Wells Fargo Bank, National Association, (“Custodian”).

 

In connection with the administration of the Purchased Assets held by you as
Custodian on behalf of Buyer, the undersigned request the release, to be
delivered to                            as servicer (the “Servicer”), of the
(Mortgage Asset File/[specify documents]) for the Purchased Asset described
below, for the reason indicated.

 

Mortgagor’s Name, Address & Zip Code:

 

Ship Files To:

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Telephone Number:

 

 

 

Purchased Asset Description:

 

 

 

 

 

Reason for Requesting Documents (check one)

 

 

 

o 1.

Purchased Asset Paid in Full. (Seller hereby certifies that all amounts received
in connection therewith which are required to be remitted to Buyer have been
credited to Buyer.)

 

 

o 2.

Purchased Asset Liquidated By                           . (Seller hereby
certifies that all proceeds of insurance, condemnation or other liquidation have
been finally received and credited to Buyer.)

 

 

o 3.

Other (explain)                                                         .

 

If box 1 or 2 above is checked, and if all or part of the Mortgage Asset File
was previously released to us, please release to us our previous request and
receipt on file with you, as well as any additional documents in your possession
relating to the specified Purchased Asset.

 

1

--------------------------------------------------------------------------------


 

If box 3 above is checked, upon our return of all of the above documents to you
as Custodian, please acknowledge your receipt by signing in the space indicated
below, and returning this form.

 

It is hereby acknowledged that a security interest pursuant to the Uniform
Commercial Code in the Purchased Assets described above and in the proceeds of
said Purchased Assets has been granted to Buyer pursuant to the Repurchase
Agreement.

 

In consideration of the aforesaid delivery by Custodian, the Servicer hereby
agrees to hold said Purchased Assets in trust for Buyer as provided under and in
accordance with all provisions of the Custodial Agreement and to return said
Purchased Assets to Custodian no later than the close of business on the tenth
day following the date hereof or, if such day is not a Business Day, on the
immediately preceding Business Day.

 

The Servicer hereby acknowledges that it shall hold said Purchased Assets in
trust for, and as bailee of, Buyer and shall return said Purchased Assets only
to Custodian.

 

 

 

[ACRC LENDER W LLC, a Delaware limited liability company, as Seller]

 

 

 

 

 

[ACRC LENDER W TRS LLC, a Delaware limited liability company, as Seller]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

Acknowledged and Agreed:

 

 

 

[SERVICER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Buyer

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledgment of Documents returned to Custodian:

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

3

--------------------------------------------------------------------------------

 

Annex 5-C

 

Request for Release

 

Dated:                                   [                ] [    ], [20    ]

 

The undersigned, [ACRC Lender W LLC] [ACRC Lender W TRS LLC] (“Seller”),
requests release from Wells Fargo Bank, National Association, acting as agent,
bailee and custodian (in such capacity, “Custodian”) for the exclusive benefit
of Buyer (as that term and other capitalized terms not otherwise defined herein
are defined in that certain Amended and Restated Master Repurchase and
Securities Contract (the “Agreement”), dated as of December 20, 2013, among ACRC
Lender W LLC and ACRC Lender W TRS LLC, and Wells Fargo Bank, National
Association, as Buyer, of the following described documentation for the
identified Eligible Assets, possession of which shall be delivered to
[                ] (the “Approved Purchaser”) in connection with the sale
thereof.  The anticipated closing date for such sale is [                ]
[    ], [20    ], and the anticipated purchase proceeds shall equal: 
$                                    .

 

Description of Purchased Asset

 

Note Amount

 

Asset Document
Delivered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please send the referenced documentation to:

 

[NAME OF PURCHASER]
[ADDRESS]
[TELEPHONE]
[ATTENTION:]

 

1

--------------------------------------------------------------------------------


 

Please deliver documents to the Approved Purchaser via [                ],
accompanied by a transmittal letter in the form of Annex 10 of the agreement
relating to this Annex 5-C.

 

 

 

[ACRC LENDER W LLC, a Delaware limited liability company, as Seller]

 

 

 

 

 

[ACRC LENDER W TRS LLC, a Delaware limited liability company, as Seller]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Buyer

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------

 

Annex 9

 

FORM OF LOST NOTE AFFIDAVIT

 

I, as [                ] (title) of Wells Fargo Bank, National Association
(“Custodian”), am authorized to make this Lost Note Affidavit on behalf of
Custodian.  In connection with the administration of the Purchased Assets held
by Custodian on behalf of Wells Fargo Bank, National Association (“Buyer”),
[                ] (hereinafter called “Deponent”), being duly sworn, deposes
and says that:

 

1.                                      Custodian’s address is:

 

2.                                      [CUSTODIAN’S Address]

 

3.                                      Custodian previously delivered to Buyer
an Asset Schedule and Exception Report with respect to the [Mortgage Note/Senior
Interest Note/Mezzanine Note] made by [                ] in favor of
[                ], dated [                ] [    ], [20    ], in the principal
amount of $[                    ] which did not indicate such [Mortgage
Note/Senior Interest Note] is missing;

 

4.                                      Such [Mortgage Note/Senior Interest
Note/Mezzanine Note] was sold to Buyer by Seller pursuant to the terms and
provisions of an Amended and Restated Master Repurchase Agreement dated and
effective as of December 20, 2013;

 

5.                                      Such [Mortgage Note/Senior Interest
Note/Mezzanine Note] is not outstanding pursuant to a Request for Release of
Documents;

 

6.                                      Aforesaid [Mortgage Note/Senior Interest
Note/Mezzanine Note] (hereinafter called the “Original”) has been lost;

 

7.                                      Deponent has made or has caused to be
made diligent search for the Original and has been unable to find or recover
same;

 

8.                                      Custodian was Custodian of the Original
at the time of loss; and

 

9.                                      Deponent agrees that, if said Original
should ever come into Custodian’s possession, custody or power, Custodian will
immediately and without consideration surrender the Original to Buyer.

 

10.                               Attached hereto is a true and correct copy of
(i) the [Mortgage Note/Senior Interest Note/Mezzanine Note], endorsed in blank
by the most recent endorsee prior to the applicable Seller, without recourse, to
the order of such Seller and further reflecting a complete, unbroken chain of
endorsement from the related originator/original participation holder to such
Seller, as provided by [ACRC Lender W LLC] [ACRC Lender W TRS LLC] or its
designee and (ii) the Mortgage which secures the [Mortgage Note/Senior Interest
Note/Mezzanine Note], which Mortgage is recorded at [                ].

 

1

--------------------------------------------------------------------------------


 

11.                               Deponent hereby agrees that Custodian
(a) shall indemnify and hold harmless Buyer, its successors, and assigns,
against any cost, loss, liability or damage, including reasonable attorneys’
fees, resulting from the unavailability of any Originals, including but not
limited to any cost, loss, liability or damage arising from (i) any false
statement contained in this Lost Note Affidavit, (ii) any claim of any party
that it has already purchased a mortgage loan evidenced by the Originals or any
interest in such mortgage loan, (iii) any claim of any borrower with respect to
the existence of terms of a Purchased Asset evidenced by the Originals, (iv) the
issuance of new instrument in lieu thereof and (v) any claim whether or not
based upon or arising from honoring or refusing to honor the Original when
presented by anyone (items (i) through (iv) above are hereinafter referred to as
the “Losses”) and (b) if required by any rating agency in connection with
placing such Originals into a structured and rated transaction, shall obtain a
surety bond from an insurer acceptable to the applicable rating agency in an
amount acceptable to such rating agency to cover any Losses with respect to such
Originals.

 

12.                               This Affidavit is intended to be relied on by
Buyer, its successors, and assigns and [                ] represents and
warrants that it has the authority to perform its obligations under this
Affidavit.

 

 

EXECUTED THIS          day of               , 20    , on behalf of Custodian by:

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Typed Name

 

On this                    day of
                                              , 20    , before me appeared
                                                                                        ,
to me personally know, who being duly sworn did say that she/he is the
                                                             of
                                            , and that said Lost Note Affidavit
was signed and sealed on behalf of such corporation and said
                                                           acknowledged this
instrument to be the free act and deed of said corporation.

 


Notary Public in and for the
State
of                                                                         .
My Commission expires:                                             .

 

2

--------------------------------------------------------------------------------


 

Annex 10

 

TRANSMITTAL & BAILMENT LETTER
[Custodian Letterhead]

 

Re:                             [Insert Description of Purchased Asset]

 

Ladies and Gentlemen:

 

Subject to the terms and conditions set forth below, we hereby transmit the
documents listed on Exhibit A hereto (the “Purchased Asset Documents”) relating
to the above-referenced asset (the “Purchased Asset”).  We have released
possession of the [Mortgage Note/Senior Interest Note/Mezzanine Note] to you
only in reliance on your agreement with the terms and conditions set forth
below.

 

By your acceptance of the Purchased Asset Documents, you acknowledge that
(i) Wells Fargo Bank, National Association (“Buyer”) has a perfected first-lien
security interest in the Purchased Asset and (ii) you have received possession
of the Purchased Asset Documents, in trust, as bailee for and agent of Wells
Fargo Bank, National Association (“Custodian”) (which holds the Mortgage Asset
Documents as custodian and bailee for the benefit of Wells Fargo Bank, National
Association), pursuant to the provision of the Uniform Commercial Code.  Until
your status as bailee is terminated as set forth below, you agree not to deliver
the Purchased Asset Documents to [ACRC Lender W LLC] [ACRC Lender W TRS LLC] or
any third party and to act only as agent for Custodian with respect to the
Purchased Asset Documents.

 

Your status and obligations as bailee shall automatically terminate, without
further action by any party, upon earliest to occur of (i) payment of the full
amount of the purchase price specified in your original purchase commitment plus
any servicing released premium specified in such purchase commitment (the
“Purchase Price”) for such Purchased Asset to Buyer. (the “Purchase Date”) or
(ii) return of the Purchased Asset Documents to Custodian, as set forth below. 
Buyer agrees that its security interest in the Purchased Asset Documents, and
all of Buyer’s. right, title, and interest it may have in and to the related
Purchased Assets purchased by you, are and shall be fully released effective as
of the Purchase Date.

 

For purposes of the Purchase Date set forth above, the Purchase Price shall be
deemed paid in full when Buyer receives a federal wire transfer in the amount of
the Purchase Price sent to Buyer in immediately available funds to: 
[                            ]; ABA:  [                          ]; Account #: 
[                          ]; Account Name: 
[                                          ].

 

You agree only to send payments to Wells Fargo Bank, National Association, as
specified above, and not to honor a change in the above wire transfer or mailing
instructions unless provided in writing and signed by
                                .

 

You agree to deliver the Purchased Asset Documents:  (a) Upon your receipt of
Buyer’s written request therefore (provided that such request is received by you
prior to your payment of the Purchase Price); or (b) promptly, in the event that
you elect not to purchase the

 

1

--------------------------------------------------------------------------------


 

Purchased Asset, or in the event that a Purchased Asset Document is defective
and requires correction.  In the alternative, you agree to take such other
action with respect to the Purchased Asset Documents as may be agreed upon in
writing between Buyer and you.  Any delivery by you to Custodian shall be made
by express mail to the address of Custodian set forth below; provided however,
that in no case shall you return such Mortgage Asset File to Custodian later
than twenty (20) calendar days after receipt of such Mortgage Asset File.

 

Any Purchased Asset Documents (or portion thereof) being returned in accordance
herewith shall be sent to Custodian by overnight courier to:  Wells Fargo Bank,
National Association; [Address]: 
[                                                            ], Attention: 
[                              ], no later than twenty (20) calendar days after
the date hereof.

 

Any questions relating to the Purchased Asset Documents should be referred to
                                 at [                            ].

 

By acknowledging receipt of this Bailee Letter you shall be bound by the terms
hereof.  Purchaser requests that you acknowledge receipt of the Purchased Asset
Documents and this Bailee Letter by signing and returning the enclosed copy of
this Bailee Letter in the enclosed self-addressed envelope; provided, however,
that your failure to do so does not nullify investor’s acceptance of the terms
of this Bailee Letter.

 

 

 

Sincerely,

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

(Custodian)

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed this      day of

 

              , 20     

 

 

 

[PURCHASER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

ANNEX 11

 

FORM OF BAILEE AGREEMENT

 

[ACRC Lender W LLC]
[ACRC Lender W TRS LLC]
c/o Ares Management LLC
One North Wacker Drive, 48th Floor
Chicago, IL 60606

 

                         , 20    

[Name of Bailee]
[Address]

 

Re:                             Amended and Restated Custodial Agreement, dated
as of December 20, 2013 (as amended or modified, the “Custodial Agreement”),
among Wells Fargo Bank, National Association, as buyer (the “Buyer”), ACRC
Lender W LLC [(the “Seller”)], ACRC Lender W TRS LLC [(the “Seller”)] and Wells
Fargo Bank, National Association, as custodian (the “Custodian”).

 

Dear Sir or Madam:

 

Capitalized terms use but not otherwise defined herein shall have the respective
meanings given thereto in the Custodial Agreement.  Seller hereby sends to you
documents evidencing or otherwise relating to one or more Wet Mortgage Assets as
set forth on Schedule A attached hereto (“Documents”), for which you have agreed
to act as bailee.

 

Buyer intends to purchase such Wet Mortgage Asset(s) from Seller, and in
connection therewith, Seller will grant a security interest in the Documents
referred to below and the Wet Mortgage Asset(s) to which such Documents relate
to Buyer.  The Custodian is acting as custodian for Buyer in connection with the
Documents.

 

Schedule A attached hereto identifies the specific Documents delivered, and each
Wet Mortgage Asset to which they relate.  At the end of this bailee agreement
there is a space for you to sign and to acknowledge your receipt of such
Documents.  Upon your receipt of all such Documents, you hereby agree to
(i) deliver to Buyer, Seller and the Custodian, a PDF copy, via Electronic
Transmission, of this bailee agreement, signed in the acknowledgment space by
you, pursuant to which you (a) acknowledge receipt of the Documents listed in
Schedule A, and (b) acknowledge that with respect to such listed Documents you
are acting as bailee of Buyer in accordance with the terms of this bailee
agreement and (ii)  deliver PDF scanned and fully executed copies of all such
Documents to the Custodian via Electronic Transmission.

 

1

--------------------------------------------------------------------------------


 

Upon receipt by you of fully executed original copies of all of the Documents
and your receipt of written or telephonic confirmation from Seller and Buyer (or
their respective counsel) that any and all closing conditions (including, in the
case of Seller, any and all closing conditions set forth in any separate escrow
letter with the borrower or other counterparty with respect to each applicable
Wet Mortgage Asset to which this bailee agreement relates, you shall do each of
the following in the order specified:

 

1.                                      Deliver the Documents via overnight mail
to the Custodian at the address listed on the signature page hereto.

 

2.                                      Notify Buyer that all of the foregoing
actions have been completed.

 

All costs and expenses incurred in carrying out these instructions shall be
borne by Seller, and you shall not look to any other party for reimbursement of,
or liability for, such costs and expenses.

 

If for any reason on or before 5:00 P.M. (New York City time) on the Purchase
Date you have not received confirmation from Seller and Buyer (or their
respective counsel) that any and all of the closing conditions have been
satisfied, you shall contact Buyer immediately for further instructions.  If
Seller’s origination of any applicable Wet Mortgage Asset is delayed, you will
return the related Documents to Seller unless otherwise instructed by Buyer.

 

By signing this bailee agreement below where indicated, (a) you agree that on
and after the date hereof until you are otherwise notified by Buyer or the
Custodian, any Documents delivered to you as described above will be held by you
as bailee for Buyer, (b) you certify that, as of the date of your receipt of any
Documents, you have not received notice of any interest of any other person or
entity in such Documents or the related Wet Mortgage Asset(s), (c) you agree
that you will deliver the Documents to the Custodian by not later than the fifth
(5th) Business Day after the date of this letter and (d) you certify that if you
have any security interest in the Documents or the Wet Mortgage Asset to which
those Documents relate, you agree to waive any interest you may acquire therein
at any time, whether arising pursuant to law or otherwise.

 

Seller and Buyer hereby irrevocably instruct you that any Documents in your
possession are to be held by you as bailee for Buyer, as provided herein until
they are delivered to the Custodian at the address noted above together with a
copy of this bailee agreement; provided that if Buyer or the Custodian notifies
you that Buyer’s security interest in any of above-referenced Wet Mortgage Asset
has been released or did not attach (the “Release Notice”), from the date of
such Release Notice you will hold the Documents relating to such Wet Mortgage
Asset (and no others) as bailee for Seller, in which case you will follow
Seller’s instructions regarding such Documents, and such Documents shall be
released to Seller at the address noted above, or its designee (including the
Servicer), instead of returning them to the Custodian; and provided further that
prior to the date of any Release Notice, notwithstanding anything herein or
elsewhere to the contrary, if you receive instructions from Buyer or the
Custodian which do not comport with instructions you may have received from
Seller or the Servicer, including, without limitation, instructions to deliver
the Documents to the Custodian, Buyer or any other person or entity, you shall
abide by the instruction of the Custodian or Buyer.

 

2

--------------------------------------------------------------------------------


 

You agree to immediately give telephonic notice (followed by written notice) to
the Custodian if you receive notice of any inquiry from any other person or
entity of or with respect to any interest in the Documents or the related loan
and you agree that you shall immediately notify each such person in writing,
with a copy to the Custodian, of the prior interest of Buyer therein.

 

This bailee agreement supersedes any bailee agreement or other agreement or
arrangement that may exist between you and Seller.  Notwithstanding any contrary
understanding with you, Seller or any other person or entity, or any instruction
to you from Seller or any other person or entity, you shall abide by the terms
of this letter.  No deviation in performance of the terms of any previous bailee
agreement between you and any of the undersigned shall alter any of your duties
or responsibilities as set forth herein.

 

Because time is of the essence, please promptly sign and date the enclosed copy
of this bailee agreement and return it via overnight delivery service to Buyer
and the Custodian at the above address and via telecopier, send a copy of this
executed bailee agreement to Seller.

 

NOTE:  BY ACCEPTING THE DOCUMENTS DELIVERED TO YOU WITH THIS BAILEE LETTER
RELATED TO THE WET MORTGAGE ASSETS, YOU CONSENT TO BE THE BAILEE FOR BUYER ON
THE TERMS DESCRIBED IN THIS BAILEE LETTER.  THE CUSTODIAN REQUESTS THAT YOU
ACKNOWLEDGE RECEIPT OF THE ENCLOSED DOCUMENTS RELATED TO EACH APPLICABLE WET
MORTGAGE ASSET AND THIS BAILEE LETTER BY SIGNING AND RETURNING THE ENCLOSED COPY
OF THIS BAILEE LETTER TO THE CUSTODIAN; HOWEVER, YOUR FAILURE TO DO SO DOES NOT
NULLIFY SUCH CONSENT.

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[ACRC LENDER W LLC, a Delaware limited liability company, as Seller]

 

 

 

[ACRC LENDER W TRS LLC, a Delaware limited liability company, as Seller]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

[Bailee]

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

Date:

 

 

cc:

 

Custodian:                                    Wells Fargo Bank, National
Association
1055 10th Avenue SE
Minneapolis, Minnesota  55414
Attention:  Kathleen A. Marshall
Telecopier No.:  (612) 466-5416
Email:  kathleen.a.marshall@wellsfargo.com

 

Buyer:                                                           Wells Fargo
Bank, National Association
One Wells Fargo Center
301 South College Street
MAC D1053-053, 12th Floor
Charlotte, North Carolina 28202
Attn:  John Nelson
Telecopier No.:  (877) 711-6173
Email:  john.r.nelson1@wellsfargo.com

 

4

--------------------------------------------------------------------------------


 

Schedule A to Bailee Agreement

 

[List to include all documents described in Mortgage Asset File set forth in
Section 2.01(a) - (d) of the Custodial Agreement.]

 

5

--------------------------------------------------------------------------------
